Announcement by the President
Colleagues, as you can see, two new information screens have been installed in the Chamber. They are larger and offer many more possibilities than the screens which have been replaced.
This is the first step in an ongoing project to improve the quality and the presentation of information concerning proceedings in the plenary, both for Members and the public.
In particular, after each roll-call vote, a graphic overview of the Chamber will be briefly displayed, showing voting patterns across the House. This new feature, familiar in many national parliaments, merely reflects information which is in any case published in detail in the 'Results of Votes' annex to the Minutes of the proceedings.
However, further to a decision by Parliament's Bureau yesterday evening, the Conference of Presidents, in their sublime wisdom, will decide on Thursday if the group chairs wish to make use of this aspect of the system on a permanent basis in the future.
In the mean time, political groups were consulted this morning and agreed to permit the use of this graphic display on an experimental basis at our voting session this morning.